Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1219
                        Lower Tribunal No. 20-221A
                           ________________


                            G.M., a Juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An appeal from the Circuit Court for Miami-Dade County, Yery
Marrero, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Kayla Heather McNab, Assistant
Attorney General, for appellee.


Before SCALES, MILLER, and GORDO, JJ.

     PER CURIAM.
     Affirmed. See Illinois v. Wardlow, 528 U.S. 119, 124 (2000); C.E.L. v.

State, 24 So. 3d 1181, 1189 (Fla. 2009); R.R. v. State, 137 So. 3d 535, 539

(Fla. 4th DCA 2014); Shaw v. Shaw, 334 So. 2d 13, 16 (Fla. 1976).




                                    2